Exhibit 10.3

Execution Version

HI-CRUSH PARTNERS LP

LONG TERM INCENTIVE PLAN

Section 1. Purpose of the Plan. The Hi-Crush Partners LP Long-Term Incentive
Plan (the “Plan”) has been adopted on August 21, 2012 (the “Effective Date”) by
Hi-Crush GP LLC, a Delaware limited liability company, the general partner
(“General Partner”) of Hi-Crush Partners LP, a Delaware limited partnership (the
“Partnership”). The Plan is intended to promote the interests of the General
Partner, the Partnership and their Affiliates by providing to Employees,
Consultants and Directors incentive compensation awards to encourage superior
performance. The Plan is also contemplated to enhance the ability of the General
Partner, the Partnership and their Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the
Partnership and to encourage them to devote their best efforts to advancing the
business of the Partnership.

Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

(a) “409A Award” means an Award that constitutes a “deferral of compensation”
within the meaning of the 409A Regulations, whether by design, due to a
subsequent modification in the terms and conditions of such Award or as a result
of a change in applicable law following the date of grant of such Award, and
that is not exempt from Section 409A of the Code pursuant to an applicable
exemption.

(b) “409A Regulations” means the applicable Treasury regulations and other
interpretive guidance promulgated pursuant to Section 409A of the Code.

(c) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

(d) “Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom
Unit, Unit Award, Substitute Award, Other Unit Based Award or Cash Award granted
under the Plan or Performance Awards and includes, as appropriate, any tandem
DERs granted with respect to an Award (other than a Restricted Unit or Unit
Award).

(e) “Award Agreement” means the written or electronic agreement by which an
Award shall be evidenced.

(f) “Board” means the Board of Directors of the General Partner.

(g) “Cash Award” means an award denominated in cash.



--------------------------------------------------------------------------------

(h) “Change of Control” means, and shall be deemed to have occurred upon one or
more of the following events:

(i) any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than members of the
General Partner, the Partnership, or an Affiliate of either the General Partner
or the Partnership, shall become the beneficial owner, by way of merger,
consolidation, recapitalization, reorganization or otherwise, of 50% or more of
the voting power of the voting securities of the General Partner or the
Partnership;

(ii) the limited partners of the General Partner or the Partnership approve, in
one transaction or a series of transactions, a plan of complete liquidation of
the General Partner or the Partnership;

(iii) the sale or other disposition by either the General Partner or the
Partnership of all or substantially all of its assets in one or more
transactions to any Person other than an Affiliate;

(iv) the General Partner or an Affiliate of the General Partner or the
Partnership ceases to be the general partner of the Partnership;

(v) any other event specified as a “Change of Control” in an applicable Award
Agreement.

Notwithstanding the above, with respect to a 409A Award, a “Change of Control”
shall not occur unless that Change of Control also constitutes a “change in the
ownership of a corporation,” a “change in the effective control of a
corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” in each case, within the meaning of
Section 1.409A-3(i)(5) of the 409A Regulations, as applied to non-corporate
entities.

(i) “Chief Executive Officer” means the then-current Chief Executive Officer of
the General Partner.

(j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(k) “Committee” means the Board or such committee as may be appointed by the
Board to administer the Plan, which alternative committee may be the board of
directors or managers of any Affiliate or a committee therefore.

(l) “Consultant” means an individual who renders consulting or advisory services
to the General Partner, the Partnership or an Affiliate of either.

(m) “Director” means a member of the Board or the board of directors of an
Affiliate of the General Partner who is not an Employee or a Consultant (other
than in that individual’s capacity as a Director).

(n) “Distribution Equivalent Right” or “DER” means a contingent right, granted
alone or in tandem with a specific Award (other than a Restricted Unit or Unit
Award), to receive with respect to each Unit subject to the Award an amount in
cash, Units and/or Phantom Units, as determined by the Committee in its sole
discretion, equal in value to the distributions made by the Partnership with
respect to a Unit during the period such Award is outstanding.

 

2



--------------------------------------------------------------------------------

(o) “Effective Date” has the meaning set forth in Section 1.

(p) “Employee” means an employee of the General Partner or an Affiliate of the
General Partner.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r) “Fair Market Value” means, on any relevant date, the closing sales price of
a Unit on the principal national securities exchange or other market in which
trading in Units occurs on the last market trading day prior to the applicable
day (or, if there is no trading in the Units on such date, on the next preceding
day on which there was trading) as reported in The Wall Street Journal (or other
reporting service approved by the Committee). If Units are not traded on a
national securities exchange or other market at the time a determination of Fair
Market Value is required to be made hereunder, the determination of Fair Market
Value shall be made by the Committee in good faith using a “reasonable
application of a reasonable valuation method” within the meaning of the 409A
Regulations (specifically, Section 1.409A-l(b)(5)(iv)(B) of the 409A
Regulations).

(s) “General Partner” has the meaning set forth in Section 1.

(t) “Option” means an option granted under the Plan to purchase Units.

(u) “Other Unit Based Award” means an Award granted to an Employee, Director or
Consultant pursuant to Section 6(f).

(v) “Participant” means an Employee, Consultant or Director granted an Award
under the Plan.

(w) “Partnership” has the meaning set forth in Section 1.

(x) “Performance Award” means a right granted to an Employee, Director or
Consultant pursuant to Section 6(i), to receive an Award based upon performance
criteria specified by the Committee.

(y) “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

(z) “Phantom Unit” means a notional Unit granted under the Plan which upon
vesting entitles the Participant to receive, at the time of settlement, a Unit
or an amount of cash equal to the Fair Market Value of a Unit, as determined by
the Committee in its sole discretion.

(aa) “Plan” has the meaning set forth in Section 1.

 

3



--------------------------------------------------------------------------------

(bb) “Qualified Member” means a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3).

(cc) “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture and is
either not exercisable by or payable to the Participant, as the case may be.

(dd) “Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

(ee) “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act
or any successor rule or regulation thereto as in effect from time to time.

(ff) “SEC” means the Securities and Exchange Commission, or any successor
thereto.

(gg) “Substitute Award” means an award granted pursuant to Section 6(h) of the
Plan.

(hh) “Unit Distribution Right” or “UDR” means a distribution made by the
Partnership with respect to a Restricted Unit.

(ii) “Unit” means a common unit of the Partnership.

(jj) “Unit Appreciation Right” means a contingent right granted under the Plan
that entitles the holder to receive, in cash or Units, as determined by the
Committee in its sole discretion, an amount equal to the excess of the Fair
Market Value of a Unit on the exercise date of the Unit Appreciation Right (or
another specified date) over the exercise price of the Unit Appreciation Right.

(kk) “Unit Award” means a grant of a Unit that is not subject to a Restricted
Period.

Section 3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee.
A majority of the Committee shall constitute a quorum, and the acts of the
members of the Committee who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of the Committee
in writing, shall be the acts of the Committee. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award,
consistent with the terms of the Plan, which terms may include any provision
regarding the acceleration of vesting or waiver of forfeiture restrictions or
any other condition or limitation regarding an Award, based on such factors as
the Committee shall determine, in its sole discretion; (v) determine whether, to
what extent, and under what circumstances Awards may be vested, settled,
exercised, canceled, or forfeited; (vi) interpret and administer the Plan and
any instrument or agreement relating to an

 

4



--------------------------------------------------------------------------------

Award made under the Plan; (vii) establish, amend, suspend, or waive such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; and (viii) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or an Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate.
The determinations of the Committee on the matters referred to in this
Section 3(a) shall be final and conclusive.

(b) Manner and Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to a Participant who is then subject to
Section 16 of the Exchange Act in respect of the Partnership may be taken either
(i) by a subcommittee, designated by the Committee, composed solely of two or
more Qualified Members, or (ii) by the Committee but with each such member who
is not a Qualified Member abstaining or recusing himself or herself from such
action; provided, however, that upon such abstention or recusal the Committee
remains composed solely of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for all purposes of the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including, without limitation, the General Partner, the
Partnership, any Affiliate, any Participant, and any beneficiary of a
Participant. The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting the
power or authority of the Committee. Subject to the Plan and any applicable law,
the Committee, in its sole discretion, may delegate any or all of its powers and
duties under the Plan, including the power to grant Awards under the Plan, to
the Chief Executive Officer, subject to such limitations on such delegated
powers and duties as the Committee may impose, if any, and provided that the
Committee may not delegate its duties where such delegation would violate state
partnership or limited liability company law, or with respect to making Awards
to, or otherwise with respect to Awards granted to, Participants who are subject
to Section 16(b) of the Exchange Act. Upon any such delegation, all references
in the Plan to the “Committee,” other than in Section 7, shall be deemed to
include the Chief Executive Officer. Any such delegation shall not limit the
Chief Executive Officer’s right to receive Awards under the Plan; provided,
however, the Chief Executive Officer may not grant Awards to himself, a Director
or any executive officer of the General Partner or an Affiliate, or take any
action with respect to any Award previously granted to himself, an individual
who is an executive officer or a Director. Under no circumstances shall any such
delegation result in the loss of an exemption under Rule 16b-3(d)(1) for Awards
granted to Participants subject to Section 16 of the Exchange Act in respect of
the Partnership.

(c) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the General Partner, the
Partnership or their Affiliates, the General Partner’s or the Partnership’s
legal counsel, independent auditors, consultants or any other agents assisting
in the administration of the Plan. Members of the Committee and any officer or
employee of the General Partner, the Partnership or any of their Affiliates
acting at the direction

 

5



--------------------------------------------------------------------------------

or on behalf of the Committee shall not be personally liable for any action or
determination taken or made in good faith with respect to this Plan, and shall,
to the fullest extent permitted by law, be indemnified and held harmless by the
General Partner with respect to any such action or determination.

(d) Exemptions from Section 16(b) Liability. It is the intent of the General
Partner that the grant of any Awards to, or other transaction by, a Participant
who is subject to Section 16 of the Exchange Act shall be exempt from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 or another applicable
exemption (except for transactions acknowledged by the Participant in writing to
be non-exempt). Accordingly, if any provision of the Plan or any Award Agreement
does not comply with the requirements of Rule 16b-3 or such other exemption as
then applicable to any such transaction, such provision shall be construed or
deemed amended to the extent necessary to conform to the applicable requirements
of Rule 16b-3 so that such Participant shall avoid liability under Section 16(b)
of the Exchange Act.

Section 4. Units.

(a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c) and Section 7, the number of Units that may be delivered with
respect to Awards under the Plan is 1,364,035. Units withheld from an Award or
surrendered by a Participant to satisfy the Partnership’s or an Affiliate’s tax
withholding obligations (including the withholding of Units with respect to
Restricted Units) or to satisfy the payment of any exercise price with respect
to the Award shall not be considered to be Units delivered under the Plan for
this purpose. If any Award is forfeited, cancelled, exercised, settled in cash,
or otherwise terminates or expires without the actual delivery of Units pursuant
to such Award (the grant of Restricted Units is not a delivery of Units for this
purpose), the Units subject to such Award shall again be available for Awards
under the Plan (including Units not delivered in connection with the exercise of
an Option or Unit Appreciation Right). There shall not be any limitation on the
number of Awards that may be granted and paid in cash.

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its discretion.

(c) Anti-dilution Adjustments. Notwithstanding anything contained in Section 7,
with respect to any “equity restructuring” event that could result in an
additional compensation expense to the General Partner or the Partnership
pursuant to the provisions of FASB Accounting Standards Codification, Topic 718
if adjustments to Awards with respect to such event were discretionary, the
Committee shall equitably adjust the number and type of Units covered by each
outstanding Award and the terms and conditions, including the exercise price and
performance criteria (if any), of such Award to equitably reflect such
restructuring event and shall adjust the number and type of Units (or other
securities or property) with respect to which Awards may be granted after such
event. With respect to any other similar event that would not result in an
accounting charge under FASB Accounting Standards Codification, Topic 718 if the
adjustment to Awards with respect to such event were subject to discretionary
action, the Committee shall have complete discretion to adjust Awards in such
manner as it deems appropriate with respect to such other event. In the event
the Committee makes any adjustment

 

6



--------------------------------------------------------------------------------

pursuant to the foregoing provisions of this Section 4(c), the Committee shall
make a corresponding and proportionate adjustment with respect to the maximum
number of Units that may be delivered with respect to Awards under the Plan as
provided in Section 4(a) and the kind of Units or other securities available for
grant under the Plan.

(d) Additional Issuances. Except as hereinbefore expressly provided, the
issuance by the General Partner or the Partnership of Units for cash, property,
labor or services, upon direct sale, or upon the conversion of Units or
obligations of the General Partner or the Partnership convertible into such
Units, and in any case whether or not for fair value, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number of Units
subject to Awards theretofore granted pursuant to the Plan.

Section 5. Eligibility. Any Employee, Consultant or Director shall be eligible
to be designated a Participant and receive an Award under the Plan. If the Units
issuable pursuant to an Award are intended to be registered with the SEC on Form
S-8, then only Employees, Consultants, and Directors of the Partnership or a
parent or subsidiary of the Partnership (within the meaning of General
Instruction A.1(a) to Form S-8) will be eligible to receive such an Award.

Section 6. Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 7(a)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment by the Participant, or
termination of the Participant’s service relationship with the General Partner,
the Partnership, or their Affiliates, and terms permitting a Participant to make
elections relating to his or her Award. The Committee shall retain full power
and discretion to accelerate, waive or modify, at any time, any term or
condition of an Award that is not mandatory under the Plan; provided, however,
that the Committee shall not have any discretion to accelerate the terms of
payment of any Award that provides for a deferral of compensation under
Section 409A the Code and the 409A Regulations if such acceleration would
subject a Participant to additional taxes under Section 409A the Code and the
409A Regulations.

(b) Options. The Committee may grant Options that are intended to comply with
Section 1.409A-l(b)(5)(i)(A) of the 409A Regulations only to Employees,
Consultants or Directors performing services on the date of grant for the
Partnership or a corporation or other type of entity in a chain of corporations
or other entities in which each corporation or other entity has a “controlling
interest” in another corporation or entity in the chain, starting with the
Partnership and ending with the corporation or other entity for which the
Employee, Consultant or Director performs services. For purposes of this
Section 6(b), “controlling interest” means (i) in the case of a corporation,
ownership of stock possessing at least 50% of total combined voting power of all
classes of stock of such corporation entitled to vote or at least 50% of the
total value of shares of all classes of stock of such corporation; (ii) in the
case of a partnership, ownership of at least 50% of the profits interest or
capital interest of such partnership; (iii) in the case of a sole
proprietorship, ownership of the sole proprietorship; or (iv) in the case of a
trust or estate, ownership of an actuarial interest (as defined in
Section 1.414(c)-2(b)(2)(ii) of the 409A

 

7



--------------------------------------------------------------------------------

Regulations) of at least 50% of such trust or estate. The Committee may grant
Options that are otherwise exempt from or compliant with Section 409A of the
Code to any eligible Employee, Consultant or Director. The Committee shall have
the authority to determine the number of Units to be covered by each Option, the
purchase price therefore and the Restricted Period and other conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions of the Plan.

(i) Exercise Price. The exercise price per Unit purchasable under an Option that
does not provide for the deferral of compensation under the 409A Regulations
shall be determined by the Committee at the time the Option is granted but,
except with respect to Substitute Awards, may not be less than the Fair Market
Value of a Unit as of the date of grant of the Option. For purposes of this
Section 6(b)(i), the Fair Market Value of a Unit shall be determined as of the
date of grant. The exercise price per Unit purchasable under an Option that does
not provide for the deferral of compensation by reason of satisfying the
short-term deferral rule set forth in the 409A Regulations or that is compliant
with Section 409A of the Code shall be determined by the Committee at the time
the Option is granted.

(ii) Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option grant, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to the General Partner, withholding Units from an Award, a
“cashless-broker” exercise through procedures approved by the General Partner,
or any combination of the above methods, having a Fair Market Value on the
exercise date equal to the relevant exercise price.

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or service to the
General Partner and its Affiliates or membership on the Board or the board of
directors of an Affiliate, whichever is applicable, for any reason during the
applicable Restricted Period, all unvested Options shall be forfeited by the
Participant. The Committee may, in its discretion, waive in whole or in part
such forfeiture with respect to a Participant’s Options; provided that the
waiver contemplated under this Section 6(b)(iii) shall be effective only to the
extent that such waiver will not cause the Participant’s Options that are
designed to satisfy Section 409A of the Code to fail to satisfy such Section.

(c) Unit Appreciation Rights. The Committee may grant Unit Appreciation Rights
that are intended to comply with Section 1.409A-l(b)(5)(i)(B) of the 409A
Regulations only to Employees, Consultants or Directors performing services on
the date of grant for the Partnership or a corporation or other type of entity
in a chain of corporations or other entities in which each corporation or other
entity has a “controlling interest” in another corporation or entity in the
chain, starting with the Partnership and ending with the corporation or other
entity for which the Employee, Consultant or Director performs services. For
purposes of this Section 6(c), “controlling interest” means (i) in the case of a
corporation, ownership of stock possessing at least 50% of total combined voting
power of all classes of stock of such corporation entitled to

 

8



--------------------------------------------------------------------------------

vote or at least 50% of the total value of shares of all classes of stock of
such corporation; (ii) in the case of a partnership, ownership of at least 50%
of the profits interest or capital interest of such partnership; (iii) in the
case of a sole proprietorship, ownership of the sole proprietorship; or (iv) in
the case of a trust or estate, ownership of an actuarial interest (as defined in
Section 1.414(c)-2(b)(2)(ii) of the 409A Regulations) of at least 50% of such
trust or estate. The Committee may grant Unit Appreciation Rights that are
otherwise exempt from or compliant with Section 409A of the Code to any eligible
Employee, Consultant or Director. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant,
whether Units or cash shall be delivered upon exercise, the exercise price
therefor and the conditions and limitations applicable to the exercise of the
Unit Appreciation Rights, including the following terms and conditions and such
additional terms and conditions as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

(i) Exercise Price. The exercise price per Unit Appreciation Right that does not
provide for the deferral of compensation under the 409A Regulations shall be
determined by the Committee at the time the Unit Appreciation Right is granted
but, except with respect to Substitute Awards, may not be less than the Fair
Market Value of a Unit as of the date of grant of the Unit Appreciation Right.
For purposes of this Section 6(c)(i), the Fair Market Value of a Unit shall be
determined as of the date of grant. The exercise price per Unit Appreciation
Right that does not provide for the deferral of compensation by reason of
satisfying the short-term deferral rule set forth in the 409A Regulations or
that is compliant with Section 409A of the Code shall be determined by the
Committee at the time the Unit Appreciation Right is granted.

(ii) Time of Exercise. The Committee shall determine the Restricted Period and
the time or times at which a Unit Appreciation Right may be exercised in whole
or in part, which may include, without limitation, accelerated vesting upon the
achievement of specified performance goals or other events.

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or service to the
General Partner, the Partnership and their Affiliates or membership on the Board
or the board of directors of an Affiliate, whichever is applicable, for any
reason during the applicable Restricted Period, all outstanding Unit
Appreciation Rights awarded to the Participant shall be automatically forfeited
on such termination. The Committee may, in its discretion, waive in whole or in
part such forfeiture with respect to a Participant’s Unit Appreciation Rights.

(d) Restricted Units and Phantom Units. The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Restricted Units
or Phantom Units shall be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Restricted Units or Phantom Units may become vested
or forfeited and such other terms and conditions as the Committee may establish
with respect to such Awards.

(i) UDRs. To the extent provided by the Committee, in its discretion, a grant of
Restricted Units may provide that the distributions made by the Partnership

 

9



--------------------------------------------------------------------------------

with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be. In
addition, the Committee may provide that such distributions be used to acquire
additional Restricted Units for the Participant. Such additional Restricted
Units may be subject to such vesting and other terms as the Committee may
prescribe. Absent such a restriction on the UDRs in the Award Agreement, UDRs
shall be paid to the holder of the Restricted Unit without restriction at the
same time as cash distributions are paid by the Partnership to its unitholders.
Notwithstanding the foregoing, UDRs shall only be paid in a manner that is
either exempt from or in compliance with Section 409A of the Code.

(ii) Forfeitures. Except as otherwise provided in the terms of the applicable
Award Agreement, upon termination of a Participant’s employment with or services
to the General Partner and its Affiliates or membership on the Board or the
board of directors of an Affiliate, whichever is applicable, for any reason
during the applicable Restricted Period, all outstanding, unvested Restricted
Units and Phantom Units awarded to the Participant shall be automatically
forfeited on such termination. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s Restricted
Units and/or Phantom Units; provided that the waiver contemplated under this
Section 6(d)(ii) shall be effective only to the extent that such waiver will not
cause the Participant’s Restricted Units and/or Phantom Units that are designed
to satisfy Section 409A of the Code to fail to satisfy such Section.

(iii) Lapse of Restrictions.

(A) Phantom Units. No later than the 15th calendar day following the vesting of
each Phantom Unit, subject to the provisions of Section 8(b), the Participant
shall be entitled to settlement of such Phantom Unit and shall receive one Unit
or an amount in cash equal to the Fair Market Value of a Unit (for purposes of
this Section 6(f)(iii), as calculated on the last day of the Restricted Period),
as determined by the Committee in its discretion.

(B) Restricted Units. Upon the vesting of each Restricted Unit, subject to
satisfying the tax withholding obligations of Section 8(b), the Participant
shall be entitled to have the restrictions removed from his or her Award so that
the Participant then holds an unrestricted Unit.

(e) Unit Awards. The Committee shall have the authority to grant a Unit Award
under the Plan to any Employee, Consultant or Director in a number determined by
the Committee in its discretion, as a bonus or additional compensation or in
lieu of cash compensation the individual is otherwise entitled to receive, in
such amounts as the Committee determines to be appropriate.

(f) Other Unit Based Awards. The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Units, as deemed by the Committee to be
consistent with the purposes of this Plan,

 

10



--------------------------------------------------------------------------------

including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Units, purchase rights for Units,
Awards with value and payment contingent upon performance of the Partnership or
any other factors designated by the Committee, and Awards valued by reference to
the book value of Units or the value of securities of or the performance of
specified Affiliates of the General Partner or the Partnership. The Committee
shall determine the terms and conditions of such Awards. Units delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 6(f) shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Units,
other Awards, or other property, as the Committee shall determine. Cash awards,
as an element of or supplement to, or independent of any other Award under this
Plan, may also be granted pursuant to this Section 6(f).

(g) DERs. To the extent provided by the Committee, in its discretion, an Award
(other than a Restricted Unit or Unit Award) may include a tandem DER grant,
which may provide that such DERs shall be paid directly to the Participant, be
reinvested into additional Awards, be credited to a bookkeeping account (with or
without interest in the discretion of the Committee) subject to the same vesting
restrictions as the tandem Award, or be subject to such other provisions or
restrictions as determined by the Committee in its discretion. Absent a contrary
provision in the Award Agreement, DERs shall be paid to the Participant without
restriction at the same time as ordinary cash distributions are paid by the
Partnership to its unitholders. Notwithstanding the foregoing, DERs shall only
be paid in a manner that is either exempt from or in compliance with
Section 409A of the Code.

(h) Substitute Awards. Awards may be granted under the Plan in substitution for
similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation or acquisition by the
Partnership or an Affiliate of another entity or the assets of another entity.
Such Substitute Awards that are Options or Unit Appreciation Rights may have
exercise prices less than the Fair Market Value of a Unit on the date of the
substitution if such substitution complies with Section 409A of the Code and the
409A Regulations and other applicable laws and exchange rules.

(i) Performance Awards. The right of a Participant to receive a grant, and the
right of a Participant to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions.

(i) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria or individual performance
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this Section 6(i).
The Committee may determine that such Performance Awards shall be granted,
exercised, and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of such Performance Awards. The Committee shall
establish any such performance conditions and goals based on one or more
business criteria for the General Partner and/or the Partnership, on a
consolidated basis, and/or for specified Affiliates or business

 

11



--------------------------------------------------------------------------------

or geographical units of the Partnership, as determined by the Committee in its
discretion, which may include (but are not limited to) one or more of the
following: (A) earnings per Unit, (B) increase in revenues, (C) increase in cash
flow, (D) increase in cash flow from operations, (E) increase in cash flow
return, (F) return on net assets, (G) return on assets, (H) return on
investment, (I) return on capital, (J) return on equity, (K) economic value
added, (L) operating margin, (M) contribution margin, (N) net income, (O) net
income per Unit, (P) pretax earnings, (Q) pretax earnings before interest,
depreciation and amortization, (R) pretax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items,
(S) total unitholder return, (T) debt reduction, (U) market share, (V) change in
the Fair Market Value of the Units, (W) operating income, and (X) any of the
above goals determined on an absolute or relative basis or as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, the Standard & Poor’s 500 Stock Index or a group
of comparable companies. Performance goals may differ for Performance Awards
granted to any one Participant or to different Participants.

(ii) Performance Periods. Achievement of performance goals in respect of such
Performance Awards shall be measured over a performance period of up to ten
years, as specified by the Committee. Performance goals shall be established by
the Committtee not later than 90 days after the beginning of any performance
period applicable to such Performance Awards.

(iii) Settlement. At the end of each performance period, the Committee shall
determine the amount, if any, of the amount of the potential Performance Award
otherwise payable to each Participant and such amount shall be paid to the
Participant no later than March 15 of the year following the year that included
the last day of the performance period. Settlement of such Performance Awards
shall be in cash, Units, other Awards or other property, in the discretion of
the Committee. The Committee may, in its discretion, reduce or increase the
amount of a settlement otherwise to be made in connection with such Performance
Awards. The Committee shall specify the circumstances in which such Performance
Awards shall be paid or forfeited in the event of termination of employment by
the Participant prior to the end of a performance period or settlement of
Performance Awards.

(j) Certain Provisions Applicable to Awards.

(i) Stand-Alone, Additional, Tandem and Substitute Awards. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Partnership or any Affiliate.
Awards granted in addition to, in substitution for, or in tandem with other
Awards or awards granted under any other plan of the Partnership or any
Affiliate may be granted either at the same time as or at a different time from
the grant of such other Awards or awards. If an Award is granted in substitution
or exchange for another Award, the Committee shall require the surrender of such
other Award in consideration for the grant of the new Award. Awards under the
Plan may be granted in lieu of cash compensation, including in lieu of cash
amounts payable under other plans of the General Partner, the Partnership, or
any Affiliate, in which the value of Units subject to the Award is equivalent in
value to the

 

12



--------------------------------------------------------------------------------

cash compensation, or in which the exercise price, grant price, or purchase
price of the Award in the nature of a right that may be exercised is equal to
the Fair Market Value of the underlying Units minus the value of the cash
compensation surrendered. Awards granted pursuant to the preceding sentence
shall be designed, awarded and settled in a manner that does not result in
additional taxes under Section 409A the Code and the 409A Regulations.

(ii) Limits on Transfer of Awards.

(A) Except as provided in Section 6(j)(ii)(C) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the Person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.

(B) Except as provided in Section 6(j)(ii)(C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the General Partner, the Partnership or any Affiliate. For
the avoidance of doubt, this Section 6(j)(ii)(B) does not apply to any Award
that has been settled (e.g., a Unit Award that has been granted or an Option
that has been exercised).

(C) To the extent specifically provided by the Committee with respect to an
Option or Unit Appreciation Right, an Option or Unit Appreciation Right may be
transferred by a Participant without consideration to immediate family members
or related family trusts, limited partnerships or similar entities or on such
terms and conditions as the Committee may from time to time establish.

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

(iv) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award agreement, payments to be made by the General
Partner, the Partnership, or any Affiliate upon the exercise of an Option or
other Award or settlement of an Award may be made in such forms as the Committee
shall determine, including without limitation cash, Units, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis; provided, however, that any such deferred payment will be
set forth in the agreement evidencing such Award and/or otherwise made in a
manner that will not result in additional taxes under Section 409A the Code and
the 409A Regulations. Except as otherwise provided herein, the settlement of any
Award may be accelerated, and cash paid in lieu of Units in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events (in addition to a Change of Control). Installment or deferred
payments may be required by the Committee (subject to Section 7(a) of the Plan,
including the consent provisions thereof in the case of any deferral of an
outstanding Award not provided for in the original Award Agreement) or permitted
at the election of the Participant on terms and conditions established by the
Committee and in compliance with Section 409A the Code and the 409A Regulations.

 

13



--------------------------------------------------------------------------------

Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of DERs or other amounts in respect of installment or
deferred payments denominated in Units. This Plan shall not constitute an
“employee benefit plan” for purposes of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended.

(v) Issuance of Units. The Units or other securities of the Partnership
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including, but not limited to, in the
form of a certificate issued in the name of the Participant or by book entry,
electronic or otherwise and shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be inscribed
on any such certificates to make appropriate reference to such restrictions.

(vi) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.

(vii) Exemptions from Section 16(b) Liability. It is the intent of the General
Partner that the grant of any Awards to or other transaction by a Participant
who is subject to Section 16 of the Exchange Act shall be exempt from such
Section pursuant to an applicable exemption (except for transactions
acknowledged in writing to be non-exempt by such Participant). Accordingly, if
any provision of this Plan or any Award Agreement does not comply with the
requirements of Rule 16b-3 as then applicable to any such transaction, such
provision shall be construed or deemed amended to the extent necessary to
conform to the applicable requirements of Rule 16b-3 so that such Participant
shall avoid liability under Section 16(b) of the Exchange Act.

(viii) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise, vesting and/or
settlement of an Award may be deferred for any period during which, in the good
faith determination of the Committee, the General Partner is not reasonably able
to obtain Units to deliver pursuant to such Award without violating applicable
law or the applicable rules or regulations of any governmental agency or
authority or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
General Partner.

(ix) Additional Agreements. Each Employee, Consultant or Director to whom an
Award is granted under this Plan may be required to agree in writing, as a
condition to the grant of such Award or otherwise, to subject an Award that is
exercised or settled following such Person’s termination of services with the
General Partner, the Partnership or their Affiliates to a general release of
claims and/or a noncompetition agreement in favor of the General Partner, the
Partnership, and their Affiliates, with the terms and conditions of such
agreement(s) to be determined in good faith by the Committee.

 

14



--------------------------------------------------------------------------------

(x) Termination of Employment. Except as provided herein, the treatment of an
Award upon a termination of employment or any other service relationship by and
between a Participant and the General Partner, the Partnership, or any Affiliate
shall be specified in the Award Agreement controlling such Award.

Section 7. Amendment and Termination. Except to the extent prohibited by
applicable law:

(a) Amendments to the Plan and Awards. Except as required by applicable law or
the rules of the principal securities exchange, if any, on which the Units are
traded, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.
Notwithstanding the foregoing, the Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided that
no change, other than pursuant to Section 7(b), 7(c), 7(d), 7(e), or 7(g) below,
in any Award shall materially reduce the rights or benefits of a Participant
with respect to an Award without the consent of such Participant.

(b) Subdivision or Consolidation of Units. The terms of an Award and the number
of Units authorized pursuant to Section 4 for issuance under the Plan shall be
subject to adjustment from time to time, in accordance with the following
provisions:

(i) If at any time, or from time to time, the Partnership shall subdivide as a
whole (by reclassification, by a Unit split, by the issuance of a distribution
on Units payable in Units, or otherwise) or in the event the Partnership
distributes an extraordinary cash dividend, the number of Units then outstanding
into a greater number of Units, then, as appropriate, (A) the maximum number of
Units available for the Plan or in connection with Awards as provided in
Section 4 shall be increased proportionately, and the kind of other securities
available for the Plan shall be appropriately adjusted, (B) the number of Units
(or other kind of securities) that may be acquired under any then outstanding
Award shall be increased proportionately, and (C) the price (including the
exercise price) for each Unit (or other kind of securities) subject to then
outstanding Awards shall be reduced proportionately, without changing the
aggregate purchase price or value as to which outstanding Awards remain
exercisable or subject to restrictions.

(ii) If at any time, or from time to time, the Partnership shall consolidate as
a whole (by reclassification, by reverse Unit split, or otherwise) the number of
Units then outstanding into a lesser number of Units, (A) the maximum number of
Units for the Plan or available in connection with Awards as provided in
Section 4 shall be decreased proportionately, and the kind of other securities
available for the Plan shall be appropriately adjusted, (B) the number of Units
(or other kind of securities) that may be acquired under any then outstanding
Award shall be decreased proportionately, and (C) the price (including the
exercise price) for each Unit (or other kind of securities) subject to then
outstanding Awards shall be increased proportionately, without changing the
aggregate purchase price or value as to which outstanding Awards remain
exercisable or subject to restrictions.

 

15



--------------------------------------------------------------------------------

(iii) Whenever the number of Units subject to outstanding Awards and the price
for each Unit subject to outstanding Awards are required to be adjusted as
provided in this Section 7(b), the Committee shall promptly prepare a notice
setting forth, in reasonable detail, the event requiring adjustment, the amount
of the adjustment, the method by which such adjustment was calculated, and the
change in price and the number of Units, other securities, cash, or property
purchasable subject to each Award after giving effect to the adjustments. The
Committee shall promptly provide each affected Participant with such notice.

(iv) Adjustments under Sections 7(b)(i) and (ii) shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding, and conclusive. No fractional interest shall be
issued under the Plan on account of any such adjustments.

(c) Recapitalizations. If the Partnership recapitalizes, reclassifies its equity
securities, or otherwise changes its capital structure (a “recapitalization”)
without a Change of Control, the number and class of Units covered by an Award
theretofore granted shall be adjusted so that such Award shall thereafter cover
the number and class of Units and securities to which the holder would have been
entitled pursuant to the terms of the recapitalization if, immediately prior to
the recapitalization, the holder had been the holder of record of the number of
Units then covered by such Award and the Unit limitations provided in Section 4
shall be adjusted in a manner consistent with the recapitalization.

(d) Additional Issuances. Except as expressly provided herein, the issuance by
the Partnership of units of any class or securities convertible into units of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
units or obligations of the Partnership convertible into such units or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
Units subject to Awards theretofore granted or the purchase price per Unit, if
applicable.

(e) Change of Control. Notwithstanding any other provisions of the Plan or any
Award Agreement to the contrary, upon a Change of Control the Committee, acting
in its sole discretion without the consent or approval of any holder, may affect
one or more of the following alternatives, which may vary among individual
holders and which may vary among Awards: (i) remove any applicable forfeiture
restrictions on any Award; (ii) accelerate the time of exercisability or the
time at which the Restricted Period shall lapse to a specific date, before or
after such Change of Control, specified by the Committee; (iii) require the
mandatory surrender to the General Partner or the Partnership by selected
holders of some or all of the outstanding Awards held by such holders
(irrespective of whether such Awards are then subject to a Restricted Period or
other restrictions pursuant to the Plan) as of a date, before or after such
Change of Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Awards and pay to each holder an amount of cash per
Unit equal to the amount calculated in Section 7(f) (the “Change of Control
Price”) less the exercise price, if any, applicable to such Awards; provided,
however, that to the extent the exercise price of an Option

 

16



--------------------------------------------------------------------------------

or a Unit Appreciation Right exceeds the Change of Control Price, no
consideration will be paid with respect to that Award; (iv) cancel Awards that
remain subject to a Restricted Period as of the date of a Change of Control
without payment of any consideration to the Participant for such Awards; or
(v) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change of Control (including, but not limited to,
the substitution of Awards for new awards); provided, however, that the
Committee may determine in its sole discretion that no adjustment is necessary
to Awards then outstanding.

(f) Change of Control Price. The “Change of Control Price” shall equal the
amount determined in clause (i), (ii), (iii), (iv) or (v), whichever is
applicable, as follows: (i) the per Unit price offered to unitholders of the
Partnership in any merger or consolidation, (ii) the per Unit value of the Units
immediately before the Change of Control without regard to assets sold in the
Change of Control and assuming the General Partner or the Partnership, as
applicable, has received the consideration paid for the assets in the case of a
sale of the assets, (iii) the amount distributed per Unit in a dissolution
transaction, (iv) the price per Unit offered to unitholders of the Partnership
in any tender offer or exchange offer whereby a Change of Control takes place,
or (v) if such Change of Control occurs other than pursuant to a transaction
described in clauses (i), (ii), (iii), or (iv) of this Section 7(f), the Fair
Market Value per Unit of the Units that may otherwise be obtained with respect
to such Awards or to which such Awards track, as determined by the Committee as
of the date determined by the Committee to be the date of cancellation and
surrender of such Awards. In the event that the consideration offered to
unitholders of the Partnership in any transaction described in this Section 7(f)
or Section 7(e) consists of anything other than cash, the Committee shall
determine the fair cash equivalent of the portion of the consideration offered
which is other than cash.

(g) Impact of Corporate Events on Awards Generally. In the event of changes in
the outstanding Units by reason of a recapitalization, reorganization, merger,
consolidation, combination, exchange or other relevant change in capitalization
occurring after the date of the grant of any Award and not otherwise provided
for by this Section 7, any outstanding Awards and any Award Agreements
evidencing such Awards shall be subject to adjustment by the Committee at its
discretion, which adjustment may, in the Committee’s discretion, be described in
the Award Agreement and may include, but not be limited to, adjustments as to
the number and price of Units or other consideration subject to such Awards,
accelerated vesting (in full or in part) of such Awards, conversion of such
Awards into awards denominated in the securities or other interests of any
successor Person, or the cash settlement of such Awards in exchange for the
cancellation thereof. In the event of any such change in the outstanding Units,
the aggregate number of Units available under this Plan may be appropriately
adjusted by the Committee, whose determination shall be conclusive.

Section 8. General Provisions.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b) Tax Withholding. Unless other arrangements have been made that are
acceptable to the General Partner or an Affiliate, the Partnership or Affiliate
is authorized to deduct, withhold, or cause to be deducted or withheld, from any
Award, from any payment due

 

17



--------------------------------------------------------------------------------

or transfer made under any Award or from any compensation or other amount owing
to a Participant the amount (in cash, Units, Units that would otherwise be
issued pursuant to such Award or other property) of any applicable taxes payable
in respect of the grant or settlement of an Award, its exercise, the lapse of
restrictions thereon, or any other payment or transfer under an Award or under
the Plan and to take such other action as may be necessary in the opinion of the
General Partner or Affiliate to satisfy its withholding obligations for the
payment of such taxes. Notwithstanding the foregoing, with respect to any
Participant who is subject to Rule 16b-3, such tax withholding automatically
shall be effected by the General Partner either by (i) “netting” or withholding
Units otherwise deliverable to the Participant on the vesting or payment of such
Award, or (ii) requiring the Participant to pay an amount equal to the
applicable taxes payable in cash.

(c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
General Partner or any Affiliate, to continue providing consulting services, or
to remain on the Board, as applicable. Furthermore, the General Partner or an
Affiliate may at any time dismiss a Participant from employment or his or her
service relationship free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan, any Award Agreement or other
agreement.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable law or, if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect. If any of the terms or provisions of the
Plan or any Award Agreement conflict with the requirements of Rule 16b-3 (as
those terms or provisions are applied to Participants who are subject to
Section 16(b) of the Exchange Act), then those conflicting terms or provisions
shall be deemed inoperative to the extent they so conflict with the requirements
of Rule 16b-3 (unless the Board or the Committee, as appropriate, has expressly
determined that the Plan or such Award should not comply with Rule 16b-3).

(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the General Partner by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the

 

18



--------------------------------------------------------------------------------

General Partner or any Affiliate and a Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the General
Partner or any Affiliate pursuant to an Award, such right shall be no greater
than the right of any general unsecured creditor of the General Partner or such
Affiliate.

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine in its sole
discretion whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Units or whether such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated with
or without consideration.

(i) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(j) Facility of Payment. Any amounts payable hereunder to any individual under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
individual, or may be applied for the benefit of such individual in any manner
that the Committee may select, and the General Partner shall be relieved of any
further liability for payment of such amounts.

(k) Allocation of Costs. Nothing herein shall be deemed to override, amend, or
modify any cost sharing arrangement, omnibus agreement, or other arrangement
between the General Partner, the Partnership, and any Affiliate regarding the
sharing of costs between those entities.

(l) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

(m) Compliance with Section 409A. Nothing in the Plan or any Award Agreement
shall operate or be construed to cause the Plan or an Award to fail to comply
with the requirements of Section 409A of the Code. The applicable provisions of
Section 409A the Code and the 409A Regulations are hereby incorporated by
reference and shall control over any Plan or Award Agreement provision in
conflict therewith. All 409A Awards shall be designed to comply with
Section 409A of the Code.

(n) Specified Employee under Section 409A of the Code. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under Section 409A of the Code and the 409A Regulations)
becomes entitled to a payment under an Award which is a 409A Award on account of
a “separation from service” (as defined under Section 409A of the Code and the
409A Regulations), to the extent required by the Code, such payment shall not
occur until the date that is six months plus one day from the date of such
separation from service. Any amount that is otherwise payable within the
six-month period described herein will be aggregated and paid in a lump sum
without interest.

(o) No Guarantee of Tax Consequences. None of the Board, the Committee, the
Partnership nor the General Partner makes any commitment or guarantee that any
federal, state or local tax treatment will (or will not) apply or be available
to any Participant.

 

19



--------------------------------------------------------------------------------

Section 9. Term of the Plan. The Plan shall be effective on the date on which it
is adopted by the Board and shall continue until the earliest of (i) the date
terminated by the Board, (ii) all Units available under the Plan have been
delivered to Participants, or (iii) the 10th anniversary of the date the Plan is
adopted by the Board. However, any Award granted prior to such termination, and
the authority of the Board or Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award, shall extend beyond such termination date.

(Signature Page Follows)

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan has been executed as of the date first written
above.

 

HI-CRUSH PARTNERS LP By:   HI-CRUSH GP LLC, its general partner By:  

/s/ Robert E. Rasmus

Name:   Robert E. Rasmus Title:   Co-Chief Executive Officer

SIGNATURE PAGE TO

HI-CRUSH PARTNERS LP

LONG-TERM INCENTIVE PLAN